       Case 3:18-cv-02187-SI        Document 50     Filed 08/02/19   Page 1 of 24




Jennifer Rust Murray, OSB #100389
Email: jmurray@terrellmarshall.com
Beth E. Terrell, Admitted Pro Hac Vice
Email: bterrell@terrellmarshall.com
Adrienne D. McEntee
Email: amcentee@terrellmarshall.com
TERRELL MARSHALL LAW GROUP PLLC
936 North 34th Street, Suite 300
Seattle, Washington 98103-8869
Telephone: (206) 816-6603

Frank S. Hedin, Admitted Pro Hac Vice
Email: fhedin@hedinhall.com
David W. Hall
Email: dhall@hedinhall.com
HEDIN HALL LLP
1395 Brickell Ave, Ste. 900
Miami, Florida 33131
Telephone: (305) 357-2107
Facsimile: (305) 200-8801

Attorneys for Plaintiff and the Putative Class

                           UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON
                                    PORTLAND DIVISION

AMANDA LUNDBOM, individually and on               NO. 3:18-cv-02187-SI
behalf of all others similarly situated,
                                                  MEMORANDUM OF POINTS AND
                      Plaintiff,                  AUTHORITIES IN SUPPORT OF
                                                  PLAINTIFF’S MOTION FOR
       v.                                         SUMMARY JUDGMENT ON
                                                  DEFENDANTS’ AFFIRMATIVE
SCHWAN’S HOME SERVICE, INC.; and                  “EXPRESS WRITTEN CONSENT”
SCHWAN’S COMPANY,                                 DEFENSE TO PLAINTIFF’S FIRST
                                                  CLAIM FOR RELIEF
                      Defendants.
                                                  Honorable Michael H. Simon

                                                  CLASS ACTION




MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT ON DEFENDANTS’ AFFIRMATIVE “EXPRESS WRITTEN CONSENT”
DEFENSE TO PLAINTIFF’S FIRST CLAIM FOR RELIEF - 1
CASE NO. 3:18-CV-02187-SI
          Case 3:18-cv-02187-SI                    Document 50              Filed 08/02/19            Page 2 of 24




                                                TABLE OF CONTENTS


I.        INTRODUCTION............................................................................................................. 3

II.       BACKGROUND............................................................................................................... 5

III.      APPLICABLE LEGAL STANDARD ............................................................................ 11

IV.       ARGUMENT .................................................................................................................. 12

       A. Defendant’s Sent Dozens of “Advertisements” and “Telemarketing” Texts to the 3075
          Number During the Pertinent Post-October 16, 2013 Time Period ............................. 13

       B. Defendant Lacked Plaintiff’s “Express Written Consent,” as a Matter of Law, to Send
          “Advertisements” or “Telemarketing” Messages to the 3075 Number ....................... 14

V.     CONCLUSION ................................................................................................................... 22




MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT ON DEFENDANTS’ AFFIRMATIVE “EXPRESS WRITTEN CONSENT”
DEFENSE TO PLAINTIFF’S FIRST CLAIM FOR RELIEF - 2
CASE NO. 3:18-CV-02187-SI
         Case 3:18-cv-02187-SI         Document 50       Filed 08/02/19      Page 3 of 24




         Plaintiff Amanda Lundbom respectfully moves for summary judgment pursuant to

Federal Rule of Civil Procedure 56 on the first affirmative defense asserted by Defendants

Schwan’s Home Service, Inc. and Schwan’s Company (collectively, “Defendant” or

“Schwan’s”) in its operative Amended Answer (ECF No. 25 at 8-9 (“express written consent”))

to Plaintiff’s first claim for relief (for violation of 47 U.S.C. § 227(b)(1)(A)(iii)) alleged in the

Class Action Complaint (ECF No. 1).1

    I.      INTRODUCTION

         In this consumer class action, Plaintiff alleges Defendant used an “automatic telephone

dialing system” (or “ATDS”) to transmit unsolicited text-message advertisements to her cellular

device and the cellular devices of numerous other similarly-situated consumers across the

country, in violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, et

seq. The operative Class Action Complaint (ECF No. 1 (“Complaint” or “Compl.”)) alleges three

claims for relief on behalf of Plaintiff and a putative class of others similarly situated.

         At the outset of this case, Defendant said it had a silver-bullet affirmative defense to this

litigation: Plaintiff had expressly consented in writing to be bombarded with its digital junk mail

while placing an order for frozen food on the Schwans.com website on May 5, 2018. And on

that basis, Defendant asked the Court to put this entire case on ice (other than discovery

pertaining to its consent-based defenses to Plaintiff’s individual claims) pending resolution of an

early motion for summary judgment that it very confidently claimed would dispose of Plaintiff’s

entire case. The Court adopted Defendant’s proposal and bifurcated discovery accordingly.



1
        This brief complies with the applicable word-count limitation under LR 7-2(b), 26-3(b),
54-1(c), or 54-3(e) because it contains 5,108 words, including headings, footnotes, and
quotations, but excluding the caption, table of contents, table of cases and authorities, signature
block, exhibits, and any certificates of counsel.
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT ON DEFENDANTS’ AFFIRMATIVE “EXPRESS WRITTEN CONSENT”
DEFENSE TO PLAINTIFF’S FIRST CLAIM FOR RELIEF - 3
CASE NO. 3:18-CV-02187-SI
        Case 3:18-cv-02187-SI        Document 50       Filed 08/02/19      Page 4 of 24




       Now that the “consent” phase of discovery has closed, the undisputed facts (from

Defendant’s own records) confirm, as a matter of law, that Defendant lacks and always has lacked

Plaintiff’s “express written consent” to receive Defendant’s autodialed advertisements and

telemarketing messages. This is because Defendant never even asked for Plaintiff’s permission

to send her advertisements or telemarketing messages in the first place.

       None of the material facts are in dispute. It is undisputed that Plaintiff placed an order

for frozen chicken on May 5, 2018 at Schwans.com. The appearance and functionality of this

webpage, as it existed circa May 2018, is also undisputed – including that the webpage featured

a check box alongside a disclosure statement pertaining to text messages, that this checkbox was

prechecked when Plaintiff arrived on the page (as it was for all visitors), that Plaintiff did not

click the pre-checked box to uncheck it prior to submitting her order on the page, and that the

disclosure statement alongside the checkbox said nothing whatsoever about advertisements or

telemarketing messages (instead referencing only “delivery notifications, important updates, and

program news,” quintessential examples of informational as opposed to advertising messages).

Based on these undisputed facts, Plaintiff plainly did not – as a matter of law – “sign” a “written

agreement” that clearly authorize[d]” Defendant to send her “advertisements or telemarketing

messages using an automatic telephone dialing system” based merely on the fact that she placed

an order on the Schwans.com website on May 5, 2018 without unchecking a box that pertained

entirely to informational text messages.

       Because the undisputed facts foreclose Defendant’s ability to establish its first affirmative

defense (“express written consent”) to Plaintiff’s first claim for relief (violation of the TCPA’s

autodialer restrictions, 47 U.S.C. § 227(b)(1)(A)(iii)) as a matter of law, the Court should enter



MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT ON DEFENDANTS’ AFFIRMATIVE “EXPRESS WRITTEN CONSENT”
DEFENSE TO PLAINTIFF’S FIRST CLAIM FOR RELIEF - 4
CASE NO. 3:18-CV-02187-SI
         Case 3:18-cv-02187-SI        Document 50       Filed 08/02/19     Page 5 of 24




summary judgment in favor of Plaintiff and against Defendant on Defendant’s first affirmative

defense asserted in its operative Amended Answer.

   II.      BACKGROUND

         As a threshold matter, the parties have stipulated (for all purposes in the case, except

certain limited circumstances described in the stipulation) that “the records of [Defendant]

regarding Plaintiff’s creation of an account and placement of an order with Schwan's shall be

deemed to accurately reflect that on May 5, 2018, Plaintiff (1)created a Schwan’s account on the

Schwan’s website using her mobile device and Facebook login credentials on May 5, 2018 with

the checkbox next to the text message disclosure statement checked, and (2) placed an order on

Schwan's website using her mobile device.” (ECF No. 43 at 2.)

         Plaintiff subscribes to and is the customary user of a telephone number assigned to

cellular telephone service, the last four digits of which are “3075” (hereinafter the “3075

Number”). See Transcript of Deposition of Amanda Lundbom (“Lundbom Depo. Tr.”), at 71:15-

21; id., Ex. 5 at 1-14 (Bates LUNDBOM_001606-001619) (AT&T cell phone transmission

records for the 3075 Number reflecting the transmission of Defendant’s text messages sent to the

3075 Number and Plaintiff’s receipt of same).)

         Pursuant to the parties’ stipulation referenced above, there is no dispute that Defendant’s

records reflect that Plaintiff registered with the Schwans.com website and placed an order using

her cell phone on May 5, 2018, via the webpage depicted below:




MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT ON DEFENDANTS’ AFFIRMATIVE “EXPRESS WRITTEN CONSENT”
DEFENSE TO PLAINTIFF’S FIRST CLAIM FOR RELIEF - 5
CASE NO. 3:18-CV-02187-SI
       Case 3:18-cv-02187-SI       Document 50      Filed 08/02/19     Page 6 of 24




(Pearthree Depo. Tr., Ex. 6 at 1 (Bates SHS000057); see also id. at 2 (Bates SHS000020).)

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT ON DEFENDANTS’ AFFIRMATIVE “EXPRESS WRITTEN CONSENT”
DEFENSE TO PLAINTIFF’S FIRST CLAIM FOR RELIEF - 6
CASE NO. 3:18-CV-02187-SI
       Case 3:18-cv-02187-SI        Document 50       Filed 08/02/19     Page 7 of 24




       When accessed by a consumer using a computing device, the entire page shown above

would not typically have fully displayed on a single screen of such device. (See Pearthree Depo.

Tr. at 176:2-18 (referencing Ex. 6 at 2 (Bates SHS000020).) This would have been especially

true for consumers such as Plaintiff who accessed the page on the screen of a mobile device. (See

Transcript of Deposition of Paul Griebel (“Griebel Depo Tr.”), at 8:12-9:8 (referencing Ex. 6 at

2 (Bates SHS000020)); see also Pearthree Depo. Tr. at 176:2-18.) Thus, upon loading the page,

the “complete registration” button at the bottom of the page would not have been visible to

Plaintiff on the screen of her Galaxy S8 mobile device without scrolling down on the page until

the button appeared. (See Lundbom Depo. Tr. at 39:13-40:11 (referencing Galaxy phone as of

May 5, 2018).) Upon scrolling down on the page to the point at which the “complete registration”

button would have appeared, the page would have appeared as follows, without the text below

the button visible to the consumer (as depicted on a screenshot of the page taken by Defendant

using a desktop computer):




(Pearthree Depo. Tr., at 56:3:20 (referencing Ex. 6 at 3 (Bates SHS000051).)

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT ON DEFENDANTS’ AFFIRMATIVE “EXPRESS WRITTEN CONSENT”
DEFENSE TO PLAINTIFF’S FIRST CLAIM FOR RELIEF - 7
CASE NO. 3:18-CV-02187-SI
       Case 3:18-cv-02187-SI        Document 50       Filed 08/02/19     Page 8 of 24




       Over the period of time that the page shown above was accessible to the public on

Schwans.com, including on May 5, 2018, when Plaintiff visited the page, the page was

programmed by Defendant such that, whenever a consumer visited the page, both of the two

checkboxes towards the bottom of the page were checked by default (i.e., “pre-checked”). (Id. at

50:1-19 (referencing Ex. 6 at 1 (Bates SHS000057).) The text alongside the second of the two

pre-checked checkboxes appeared as follows:




(Id.; see also id. at 52:22-53:19.) Had a visitor to the page clicked the check box upon arriving

at the page, the checkbox would have become unchecked. (Id. at 53:20-54:11.)

       Defendant’s records reflect that, on May 5, 2018, Plaintiff clicked the “complete

registration” button at the bottom of the page without clicking either of the two pre-checked

check boxes, including the one shown above pertaining to calls and text messages concerning

“delivery notifications, important updates and program news.” (See id. at 20:24-22:1.) At no

time, either on the registration page shown above or otherwise, did Defendant ask Plaintiff for

her permission or consent to be sent advertisements or telemarketing messages to her 3075

Number via an automatic telephone dialing system. (See id. at 54:12-55:21.)

       Schwan’s records reflect that, immediately after Plaintiff hit the “complete registration”

button at the bottom of the registration page shown above, Schwan’s sent a text message to

Plaintiff’s 3075 Number welcoming her to Schwan’s text messaging program, thanking her for

joining it, and advertising the commercial availability of “this week’s deals” for food products

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT ON DEFENDANTS’ AFFIRMATIVE “EXPRESS WRITTEN CONSENT”
DEFENSE TO PLAINTIFF’S FIRST CLAIM FOR RELIEF - 8
CASE NO. 3:18-CV-02187-SI
        Case 3:18-cv-02187-SI        Document 50       Filed 08/02/19     Page 9 of 24




(which she had just gotten done purchasing), sold by Schwan’s on its website, as well as a link

to purchase such goods, a copy of the contents of which is shown below:




(Pearthree Depo Tr., Ex. 4 (Bates SHS000014.) Over the following seven months, Defendant

sent Plaintiff at least thirty-six (36) additional text messages, pursuant to the same text-message

program in which Plaintiff became enrolled on May 5, 2018 in connection with her order and

registration on Schwans.com via her mobile device, each one of which also advertised the

commercial availability of Defendant’s food products in an effort to sell such products to

Plaintiff. (See Lundbom Depo. Tr., at 39:13-24 & Ex. 3 at 1-25 (Bates LUNDBOM_000043-

000067 (screenshots of text messages Defendant sent to and Plaintiff received at the 3075

Number)); id., Ex. 5 at 1-14 (Bates LUNDBOM_001606-001619 (cell phone transmission

records reflecting Defendant’s text messages received by Plaintiff at 3075 Number)).) Examples

of these additional text messages sent to Plaintiff’s 3075 Number are depicted below:




MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT ON DEFENDANTS’ AFFIRMATIVE “EXPRESS WRITTEN CONSENT”
DEFENSE TO PLAINTIFF’S FIRST CLAIM FOR RELIEF - 9
CASE NO. 3:18-CV-02187-SI
       Case 3:18-cv-02187-SI          Document 50      Filed 08/02/19    Page 10 of 24




(Pearthree Depo Tr., Ex. 4 (Bates SHS000014-000017 (reflecting 37 messages that Defendant

sent to Plaintiff’s 3075 Number)).)

       On December 19, 2018, Plaintiff initiated this action with a Class Action Complaint,

alleging three claims for violation of the TCPA against Defendant. (ECF No. 1.) In claim one of

the Complaint, Plaintiff alleges that Defendant used an “automatic telephone dialing system” to

transmit at least one “advertising” or “telemarketing” text message to her cellular telephone

number, the 3075 Number, without her prior “express written consent” in violation of the TCPA,

47 U.S.C. § 227(b)(l)(A).

       On March 1, 2019, Defendant filed the operative Amended Answer and Affirmative

Defenses (“Amended Answer”) to the Complaint, asserting, inter alia, the affirmative defense of

“express written consent” to Plaintiff’s first claim for relief under the TCPA, which states in

pertinent part:

                  Plaintiff gave Defendants prior express written consent and/or
                  prior express invitation or permission for any text messages sent
                  by Defendants when, among other things, she created an account
                  with, and provided her cellular telephone number to, Defendants
                  via the Schwan’s website on or about May 5, 2018. As such,
                  Plaintiff’s claims are barred in whole or in part.

(ECF No. 25 at 8-9 (emphasis added).)2

2
        “Prior express invitation or permission” (referenced in Defendant’s first affirmative
defense) and “established business relationship” (at issue in Defendant’s third affirmative
defense) only serve as defenses to claims concerning the transmission of calls or texts in alleged
violation of the TCPA’s time-of-day restrictions and do-not-call registry provisions pursuant to
47 U.S.C. § 227(c)(5). See 47 C.F.R. § 64.1200(c) (only subjecting calls or texts that constitute
“telephone solicitations” to the TCPA’s time-of-day and do-not-call registry provisions and
governing regulations); see also 47 U.S.C. § 227(a)(4)(A)-(B) & 47 C.F.R. § 64.1200(f)(14)(i)-
(ii) (excluding from the definition of “telephone solicitation” any calls or messages “to any
person with that person’s prior express invitation or permission” and “to any person with whom
the caller has an established business relationship”). In this Motion, Plaintiff seeks summary
judgment solely on Defendant’s first affirmative defense of “express written consent” to claim
one of Plaintiff’s Complaint, for violation of 47 U.S.C. § 227(b)(1)(A)(iii) – a claim for which
neither “prior express invitation or permission” nor “established business relationship” is
available as a defense, see id. § 227(c)(6) (“The provisions of this subsection [(c)] shall not be
construed to permit a communication prohibited by subsection (b)”). Accordingly, neither “prior
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT ON DEFENDANTS’ AFFIRMATIVE “EXPRESS WRITTEN CONSENT”
DEFENSE TO PLAINTIFF’S FIRST CLAIM FOR RELIEF - 10
CASE NO. 3:18-CV-02187-SI
       Case 3:18-cv-02187-SI          Document 50       Filed 08/02/19     Page 11 of 24




    III.      APPLICABLE LEGAL STANDARD

           The Court may grant summary judgment “if the pleadings, the discovery and disclosure

materials on file, and any affidavits show that there is no genuine issue as to any material fact

and that the movant is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). The

movant “bears the initial responsibility of informing the district court of the basis for its motion,

and identifying those portions of [the record] which it believes demonstrate the absence of a

genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). To discharge

this burden, the movant must demonstrate a lack of evidence supporting the nonmoving party’s

case. Id. at 325.

           After the movant has met its burden under Rule 56(c), the burden of production shifts to

the nonmoving party who “must do more than simply show that there is some metaphysical doubt

as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986). The non-moving party “may not rely merely on allegations or denials in its own

pleading,” but instead must come forward with “specific facts showing a genuine issue for trial.”

Fed. R. Civ. P. 56(e); Matsushita, 475 U.S. at 587.

           As long as the non-moving party has had an ample opportunity to conduct discovery, it

must come forward with affirmative evidence to support its claim. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 257 (1986). If the evidence advanced by the non-moving party “is merely

colorable, or is not significantly probative, summary judgment may be granted.” Id. at 249-50

(citations omitted).




express invitation or permission” nor “established business relationship” will be addressed
further in this motion.
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT ON DEFENDANTS’ AFFIRMATIVE “EXPRESS WRITTEN CONSENT”
DEFENSE TO PLAINTIFF’S FIRST CLAIM FOR RELIEF - 11
CASE NO. 3:18-CV-02187-SI
       Case 3:18-cv-02187-SI         Document 50      Filed 08/02/19     Page 12 of 24




    IV.      ARGUMENT

          In claim one of the Complaint, Plaintiff alleges Defendant transmitted “advertisements”

or “telemarketing” messages via an ATDS to the 3075 Number (a telephone number assigned to

cellular telephone service) in violation of the TCPA’s autodialing restrictions. (ECF No. 1 at 5-

10, 16-17; Compl. ¶¶ 17-35, 56-60.)

          Generally speaking, as it related to claim one, the TCPA prohibits companies like

Schwan’s from initiating any call or text message to a consumer’s cellular telephone number, by

way of an “automatic telephone dialing system” (“ATDS”), without first obtaining the

consumer’s prior express consent to receive such text messages. See 47 U.S.C. §

227(b)(1)(A)(iii); see also Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir.

2009) (“[A] text message is a ‘call’ within the meaning of the TCPA.”).3 “Express consent is

consent that is clearly and unmistakably stated,” Satterfield v. Simon & Schuster, 569 F.3d 946,

955 (9th Cir. 2019), and it is well established in the Ninth Circuit that “‘express consent’ is an

affirmative defense to a claim brought under a provision of the TCPA dealing with unsolicited

telephone calls, and that the defendant bears the burden of proving such consent,” True Health

Chiropractic, Inc. v. McKesson Corp., 896 F.3d 923, 931 (9th Cir. 2018).

          Until to October 16, 2013, Defendant needed only Plaintiff’s “express consent” prior to

delivering “advertisements” or “telemarketing” text messages via an ATDS to her 3075 Number.

See In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 7 F.C.C.R.

8752, 8769 (1992). However, since October 16, 2013, Defendant has been required to obtain




3
      The TCPA imposes strict liability on a defendant in the amount of $500.00 per violation,
47 U.S.C. § 227(b)(3)(B), subject to trebling to $1,500.00 if the call or text was initiated in
knowing or willful violation of the statute, id. § (b)(3).
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT ON DEFENDANTS’ AFFIRMATIVE “EXPRESS WRITTEN CONSENT”
DEFENSE TO PLAINTIFF’S FIRST CLAIM FOR RELIEF - 12
CASE NO. 3:18-CV-02187-SI
       Case 3:18-cv-02187-SI        Document 50       Filed 08/02/19     Page 13 of 24




Plaintiff’s “express written consent” prior to delivering “advertisements” or “telemarketing” text

messages via an ATDS to her 3075 Number. See 47 C.F.R. 64.1200(a)(2) (emphasis added).

       In this case, the undisputed facts demonstrate that (A) the text messages Defendant

transmitted to the 3075 Number were all “advertisements” or “telemarketing” messages within

the meaning of the TCPA, and (B) Defendant failed to obtain Plaintiff’s “prior express written

consent” prior to delivering such messages to her 3075 Number after October 16, 2013.

       A. Defendant’s Sent Dozens of “Advertisements” and “Telemarketing” Texts to the
          3075 Number During the Pertinent Post-October 16, 2013 Time Period

       As a threshold matter, the text messages Defendant delivered to the 3075 Number

between May 5, 2018 and December 16, 2018 (exampled of which are depicted above), via an

ATDS (as alleged by Plaintiff in the Complaint), are quintessential examples of “advertisements”

and/or “telemarketing” messages as defined by the TCPA and its implementing regulations. See

47 C.F.R. § 64.1200 (“The term advertisement means any material advertising the commercial

availability or quality of any property, goods, or services.”); 47 C.F.R. § 64.1200 (“The term

telemarketing means the initiation of a telephone call or message for the purpose of encouraging

the purchase or rental of, or investment in, property, goods, or services, which is transmitted to

any person.”).

       In each message, Defendant either advertised the commercial availability of its food

products and/or its food delivery services, or encouraged, or at the very least sent the message

for the purpose of encouraging, Plaintiff to purchase such goods or services from Defendant.

(Pearthree Depo Tr., Ex. 4 (Bates SHS000014-000017 (reflecting 37 messages that Defendant

sent to Plaintiff’s 3075 Number)).) For example:




MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT ON DEFENDANTS’ AFFIRMATIVE “EXPRESS WRITTEN CONSENT”
DEFENSE TO PLAINTIFF’S FIRST CLAIM FOR RELIEF - 13
CASE NO. 3:18-CV-02187-SI
       Case 3:18-cv-02187-SI        Document 50        Filed 08/02/19    Page 14 of 24




(Pearthree Depo Tr., Ex. 4 (Bates SHS000016).) All 37 of the messages Defendant admits

sending to Plaintiff were plainly “advertisements” and/or “telemarketing” within the meaning of

the TCPA. See Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012) (“Neither the

statute nor the regulations require an explicit mention of a good, product, or service where the

implication is clear from the context.”); see also, e.g., Meyer v. Bebe Stores, Inc., 2015 WL

431148 at *3 (N.D. Cal. Feb. 2, 2015); Pimental v. Google Inc., No. C-11-02585-YGR, 2012

WL 691784 (N.D. Cal. Mar. 2, 2012); Holtzman v. Turza, 728 F.3d 682, 687 (7th Cir.2013);

Golan v. Veritas Entm't, LLC, 788 F.3d 814, 821 (8th Cir. 2015); Margulis v. P & M Consulting,

Inc., 121 S.W.3d 246, 251 (Mo. Ct. App. 2003).

       In fact, Defendant has acknowledged as much in this litigation. (See ECF No. 35 at 2

(parties’ Stipulated Protective Order stating: “This action concerns advertising or telemarketing

texts placed to Plaintiff by or on behalf of Defendants.”).)

       B. Defendant Lacked Plaintiff’s “Express Written Consent,” as a Matter of Law,
          to Send “Advertisements” or “Telemarketing” Messages to the 3075 Number

       Because all of Defendant’s texts to the 3075 Number were transmitted after October 16,

2013, Defendant was required to obtain Plaintiff’s “express written consent” prior to transmitting

these messages to her 3075 Number via an ATDS (as alleged in the Complaint). See 47 C.F.R. §
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT ON DEFENDANTS’ AFFIRMATIVE “EXPRESS WRITTEN CONSENT”
DEFENSE TO PLAINTIFF’S FIRST CLAIM FOR RELIEF - 14
CASE NO. 3:18-CV-02187-SI
       Case 3:18-cv-02187-SI        Document 50       Filed 08/02/19     Page 15 of 24




64.1200(a)(2); id. § 64.1200(a)(1)(iii). As explained below, the undisputed facts confirm that

Defendant cannot, as a matter of law, demonstrate that it obtained such “express written consent”

from Plaintiff prior to transmitting the messages in question.

       The term “prior express written consent” is specifically defined in the TCPA’s

implementing regulations as follows:

               [A]n agreement, in writing, bearing the signature of the person
               called that clearly authorizes the seller to deliver or cause to be
               delivered to the person called advertisements or telemarketing
               messages using an automatic telephone dialing system or an
               artificial or prerecorded voice, and the telephone number to which
               the signatory authorizes such advertisements or telemarketing
               messages to be delivered.
               (i) The written agreement shall include a clear and conspicuous
               disclosure informing the person signing that:
                   (A) By executing the agreement, such person authorizes the
                       seller to deliver or cause to be delivered to the signatory
                       telemarketing calls using an automatic telephone dialing
                       system or an artificial or prerecorded voice; and
                   (B) The person is not required to sign the agreement (directly or
                       indirectly), or agree to enter into such an agreement as a
                       condition of purchasing any property, goods, or services.
               (ii) The term “signature” shall include an electronic or digital form
               of signature, to the extent that such form of signature is recognized
               as a valid signature under applicable federal law or state contract
               law.

47 C.F.R. § 64.1200(f)(8).4

       Thus, “‘[p]rior express written consent’ means a signed, written agreement that clearly

authorizes the caller to place telemarketing calls using an [automatic telephone dialing system].”

Wakefield v. Visalus, Inc., No. 3:15-cv-1857-SI (D. Or.), Final Jury Instructions, April 12, 2019,

docket entry 283 at 14 (this Court’s Final Jury Instructions at trial in class action alleging



4
       The “signature of the person called” may be obtained by complying with the E-Sign Act,
15 U.S.C. § 7001. See 2012 FCC Order ¶ 58.
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT ON DEFENDANTS’ AFFIRMATIVE “EXPRESS WRITTEN CONSENT”
DEFENSE TO PLAINTIFF’S FIRST CLAIM FOR RELIEF - 15
CASE NO. 3:18-CV-02187-SI
       Case 3:18-cv-02187-SI        Document 50       Filed 08/02/19     Page 16 of 24




violations of the TCPA, instructing the jury concerning the definition of “telemarketing call” as

follows in Instruction No. 18: “The term ‘telemarketing call’ means the making or initiation of a

telephone call or message for the purpose of encouraging the purchase of or investment in

property, goods, or services to any person. In determining whether a call is a telemarketing call,

you should consider whether the purpose of the call was to encourage the purchase of or

investment in property, goods, or services.”).

       Defendant contends in the first affirmative defense in its Amended Answer that it

obtained the requisite “express written consent” from Plaintiff prior to transmitting the subject

messages to her 3075 Number on the grounds that Plaintiff “created an account with, and

provided her cellular telephone number to, Defendants via the Schwan’s website on or about May

5, 2018.” (ECF No. 25 at 8-9 (emphasis added).) Nothing could be further from the truth.

       The Schwans.com order and registration page utilized by Plaintiff on May 5, 2018 could

not possibly, even if Plaintiff had wanted it to, authorize Defendant to place telemarketing texts

via an ATDS to the 3075 Number. The page made no mention of telemarketing or advertising at

all. The only mention of automated text messages alongside the pre-checked box on the page

concerns those containing “delivery updates, important updates, and program news” – in other

words, informational texts, not the advertising and telemarketing texts that Schwan’s sent to

Plaintiff. This order page was thus part of a “bait-and-switch” scheme in which Defendant, rather

than disclosing the true nature of the text messages that would be sent to consumers failed to

uncheck the box, disclosed the texts as things they plainly were not (delivery notifications,

important updates, and program news) – for the transparent purpose of increasing the size of its

text-message marketing program and thus the formidability of its brand.               Under the



MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT ON DEFENDANTS’ AFFIRMATIVE “EXPRESS WRITTEN CONSENT”
DEFENSE TO PLAINTIFF’S FIRST CLAIM FOR RELIEF - 16
CASE NO. 3:18-CV-02187-SI
       Case 3:18-cv-02187-SI       Document 50       Filed 08/02/19     Page 17 of 24




circumstances, Defendant could not possibly have obtained Plaintiff’s “express written consent”

to receive advertising and telemarketing messages.

       This conclusion is confirmed by the provisions of the statutory scheme.             First,

Defendant’s records plainly fail to evidence an agreement “bearing the signature of [Plaintiff]”

that “clearly authorize[d] [Defendant] to deliver or cause to be delivered to [Plaintiff]

advertisements or telemarketing messages using an automatic telephone dialing system” to her

3075 Number because neither the word “advertising” nor the word “telemarketing,” see 47

C.F.R. § 64.1200(f)(8), nor any variation or synonym of either of the foregoing, appears

anywhere on the Shwans.com webpage that Plaintiff used to place an order on May 5, 2018, as

shown above in the screenshots reflecting the page in question, see Pearthree Depo Tr., Ex. 4

(Bates SHS000014-000017). Accordingly, the web-based form depicted above was incapable of

generating records that evidence Plaintiff’s (or any other consumer’s) “express written consent”

to receive Defendant’s “advertisements” and “telemarketing” messages, as a matter of law. See

47 C.F.R. § 64.1200 (f); see also, e.g., Thomas v. Abercrombie & Fitch Co., 301 F. Supp. 3d 749,

758-759 (E.D. Mich. 2018) (denying summary judgment because, per FCC prior express written

consent requirement, business sending autodialed telemarketing messages “is required to provide

the necessary disclosures” under 47 C.F.R. § 64.1200(f)(8) and cannot simply “rely on

disclosures housed on [a] promotional website”); Allied v. SCI Direct, Inc., 2017 WL 2957883,

at *4-*5 (M.D. Tenn. 2017) (denying summary judgment because “‘[t]he FCC’s regulations for

telemarketers now require a more specific type of consent—namely, that the called party

consents, in writing, to being called by an auto-dialer.’”); Sullivan v. All Web Leads, 2017 WL

2378079, at *6 (N.D. Ill. 2017) (holding that intake form did not provide “clear and conspicuous”

disclosures required by the FCC to constitute prior express written consent for automated

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT ON DEFENDANTS’ AFFIRMATIVE “EXPRESS WRITTEN CONSENT”
DEFENSE TO PLAINTIFF’S FIRST CLAIM FOR RELIEF - 17
CASE NO. 3:18-CV-02187-SI
       Case 3:18-cv-02187-SI         Document 50       Filed 08/02/19      Page 18 of 24




telemarketing calls); Barrera v. Guaranteed Rate, Inc., 2017 WL 4837597, at *3 (N.D. Ill. 2017)

(no “express written consent” where “the placement of the disclosures and the use of a tiny font

made it unlikely that Plaintiff knew, when he clicked on the quote button that he was actually

opening the door to a barrage of autodialed telemarketing calls to his cell phone,” explaining that

“[t]he TCPA requires that the consent agreement be clear and conspicuous”).5

       Second, even if the disclosure statement on the order page Plaintiff submitted on May 5,

2018 had referenced “advertisements” or “telemarketing” messages, Plaintiff’s submission of an

order on that page still did not evidence a “writing, bearing the signature of [Plaintiff],” “clearly

authoriz[ing]” Defendant to send her any type of such messages, see 47 C.F.R. § 64.1200(f)(8),

because the box pertaining to text messages was pre-checked on the order and registration page.

Thus, Defendant’s records showing that Plaintiff merely submitted the form with the box left

checked – without affirmatively affixing a “signature” that is logically associated with an

agreement to receive text messages – fails to establish her “express written consent” to receive

text messages (of any type) as a matter of law. See, e.g., See, e.g., Snyder v. iCard Gift Card,

LLC, No. 0:15-CV-61718-WPD, 2016 WL 7507994, at *6 (S.D. Fla. May 16, 2016) (merely

inputting cell phone number “on the requested field for cell phone, and clicking ‘Register,’ with

a checkmark remaining in the checkbox,” held insufficient to entitle defendant to summary

judgment on “express written consent” defense because “the consent box is checked off by


5
        Thus, based on the plain language of the webpage itself, Plaintiff’s submission of an order
on the Schwans.com website on May 5, 2018 could be deemed, at the very most, evidence of
Plaintiff’s consent to receive “delivery notifications, important updates, and program news”
messages sent by Defendant via an ATDS to her 3075 Number. See id. Each of the 37 messages
that Defendant actually delivered to Plaintiff was plainly an advertisement or telemarketing
message (discussed above) and thus fell well outside the scope of the purely informational
categories of messages advertised on the page. But in any event, as discussed further below,
Defendant lacks evidence of Plaintiff’s consent to receive any type of text messages by virtue of
the order page having been submitted with the pre-checked box left checked.
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT ON DEFENDANTS’ AFFIRMATIVE “EXPRESS WRITTEN CONSENT”
DEFENSE TO PLAINTIFF’S FIRST CLAIM FOR RELIEF - 18
CASE NO. 3:18-CV-02187-SI
       Case 3:18-cv-02187-SI        Document 50        Filed 08/02/19    Page 19 of 24




default when the ‘New Customer Account Set-Up’ webpage loads, so there is no evidence that

Plaintiff affirmatively opted to receive any marketing messages from Defendant”). Again,

Defendant’s first affirmative defense fails as a matter of law.

       Finally, even if Plaintiff’s failure to uncheck a pre-checked box on a webpage like the

one at issue here could generally be considered evidence of a “signed, written agreement” by

Plaintiff that “clearly authorizes” whatever is disclosed alongside that pre-checked box, any such

generally applicable rule would not apple in this case. In fact, it would be the exact opposite.

The disclosure statement in question, which appeared on the order page on Schwans.com on May

5, 2018 when Plaintiff placed her order, appeared as follows:




(Pearthree Depo. Tr., Ex. 6 at 1 (Bates SHS000057); see also id. at 52:22-53:19.) As shown

above, the disclosure statement appearing alongside the pre-checked box on the order page

informed Plaintiff, in pertinent part, that “by clicking the checkbox,” “[y]ou agree and consent

via your electronic signature” to “receive calls at the provided number[,]” including “text

messages and text alerts” containing “delivery notifications, important updates, and program

news.” (See id.) But because the box was pre-checked on the page for Plaintiff and all other

consumers who navigated through the page, “clicking the checkbox” on the page would,

according to Defendant’s own disclosure statement, have caused the box to become unchecked.

(Id. at 53:20-54:11.) Thus, Plaintiff’s submission of the Schwans.com order page with the box

left pre-checked would at most evidence a “signed writing” betweem Plaintiff and Defendant in

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT ON DEFENDANTS’ AFFIRMATIVE “EXPRESS WRITTEN CONSENT”
DEFENSE TO PLAINTIFF’S FIRST CLAIM FOR RELIEF - 19
CASE NO. 3:18-CV-02187-SI
       Case 3:18-cv-02187-SI        Document 50       Filed 08/02/19     Page 20 of 24




which Defendant was “clearly [prohibited]” from delivering any type of autodialed text

messages, including the informational variety described therein, to her telephone number. And

on the flip side of the coin, the only consumers who navigated through the Schwans.com order

page who could possibly be deemed to have “clearly authorize[d]” Defendant’s transmission of

any type of autodialed text messages to their cellular telephone numbers, even “delivery

notifications, important updates, and program news,” were those consumers who submitted the

page with the box unchecked, not checked. In this case, the undisputed evidence in the record

confirms that Plaintiff submitted the page with the pre-checked box left in its original, checked

position, confirming that she did not “click[] the check box” – and that she therefore did not

“sign” anything “clearly authoriz[ing]” Defendant to send her even the informational text

messages described in the disclosure statement alongside the pre-checked box. Yet again,

Defendant’s first affirmative defense of “express written consent” fails as a matter of law.

       Finally, Plaintiff’s mere “provi[sion] [of] her cellular telephone number to Defendants”

(see ECF No. 25 at 8-9), via the Schwan’s website or otherwise, is plainly insufficient to

demonstrate Plaintiff’s “express written consent” within the meaning of the TCPA. See Derby

v. AOL, Inc., No. 5:15-CV-00452-RMW, 2015 WL 5316403, at *5 (N.D. Cal. Sept. 11, 2015)

(“For non-telemarketing and non-advertising calls, express consent can be demonstrated by . . .,

in the absence of instructions to the contrary, by giving his or her wireless number to the person

initiating the autodialed or prerecorded call.”). Thus, Plaintiff’s provision of the 3075 Number

to Defendant is at most evidence of her “express consent” to receive non-advertising and non-

telemarketing – i.e., purely informational – text messages (which the messages in question were

most certainly not). See id.



MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT ON DEFENDANTS’ AFFIRMATIVE “EXPRESS WRITTEN CONSENT”
DEFENSE TO PLAINTIFF’S FIRST CLAIM FOR RELIEF - 20
CASE NO. 3:18-CV-02187-SI
       Case 3:18-cv-02187-SI        Document 50       Filed 08/02/19     Page 21 of 24




       Tellingly, Defendant appears to have recently implemented a new, revised disclosure

pertaining to text messages as a remedial measure in response to this lawsuit. Defendant’s new

disclosure language, appearing alongside an unchecked box, states as follows:

               By checking this box and clicking the “Create an Account” button
               below, I verify this is my mobile or residential phone number and
               consent to receive text or phone messages via automated
               technology to this number regarding product offers or services
               by or on behalf of Schwan’s Home Service, Inc. and its affiliates.
               I understand that consent is not required to make a purchase. I also
               agree to the Terms and Conditions and the Privacy Policy.
               Message and Data rates may apply.

(See Hedin Decl., Ex. D (screenshot of revised version of page, referencing “product offers or

services” sent via ATDS).)

       The undisputed facts in the record demonstrate that Defendant’s order and registration

page on Schwans.com on uniformly failed, as a matter of law, to yield records evidencing

anyone’s (including Plaintiff’s) “express written consent” to receive “advertisements” or

“telemarketing” messages sent by Defendant via an ATDS during the relevant time period,

including on May 5, 2018 when Plaintiff navigated through the page in order to place her first

(and last) order with Defendant. Accordingly, the Court should enter summary judgment against

Schwan’s and in favor of Plaintiff on Schwan’s first affirmative defense (“prior express written

consent”) to claim one of Plaintiff’s Complaint. See, e.g., Buslepp v. B&B Entertainment, LLC,

No. 12-cv-60089, ECF No. 37 at 9-10 (S.D. Fla. Oct. 5, 2012) (granting Plaintiff summary

judgment on Defendant’s affirmative defense of “prior express consent”).




MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT ON DEFENDANTS’ AFFIRMATIVE “EXPRESS WRITTEN CONSENT”
DEFENSE TO PLAINTIFF’S FIRST CLAIM FOR RELIEF - 21
CASE NO. 3:18-CV-02187-SI
         Case 3:18-cv-02187-SI        Document 50        Filed 08/02/19      Page 22 of 24




    V.      CONCLUSION6

         For the foregoing reasons, the Court should enter summary judgment against Defendant

and in favor of Plaintiff on the Amended Answer’s first affirmative defense to Plaintiff’s first

claim for relief pursuant to Federal Rule of Civil Procedure 56.

         RESPECTFULLY SUBMITTED AND DATED this 3rd day of August, 2019.

                                           HEDIN HALL LLP


                                           By: /s/ Frank S. Hedin, Admitted Pro Hac Vice
                                               Frank S. Hedin, Admitted Pro Hac Vice
                                               Email: fhedin@hedinhall.com
                                               David Hall
                                               Email: dhall@hedinhall.com
                                               1395 Brickell Avenue, Ste 900
                                               Miami, Florida 33131
                                               Telephone: (305) 357-2107
                                               Facsimile: (305) 200-8801


6
        The Court should hold that the Defendant, having affirmatively moved for summary
judgment on the merits of Plaintiff’s individual claims prior to the Court’s issuance of a decision
on whether to certify a class, waived its right to enforce the rule against one-way intervention,
which generally prohibits plaintiffs from seeking merits determinations prior to the certification
of a class and prior to the dissemination of pre-trial notice to the certified class. See London v.
Wal–Mart Stores, Inc., 340 F.3d 1246, 1252 (11th Cir. 2003) (“‘One-way intervention’ occurs
when the potential members of a class action are allowed to ‘await ... final judgment on the merits
in order to determine whether participation [in the class] would be favorable to their interests.’”)
(quoting Am. Pipe & Constr. Co. v. Utah, 414 U.S. 538, 547 (1974)). To the extent the Court
finds that Defendant has waived the rule against one-way intervention, then Plaintiff requests
that the Court decide the instant motion forthwith. See, e.g., Darrington v. Assessment Recovery
of Washington, LLC, No. C13-0286-JCC, 2014 WL 3858363, at *4 (W.D. Wash. Aug. 5, 2014)
(“While courts have discretion to rule on a summary judgment motion before class certification
and notification, under certain circumstances, they generally exercise that discretion only when
a defendant consents to the procedure or otherwise waives their objection to a pre-notification
ruling.”). However, to the extent the Court finds that Defendant has not waived its right to
enforce the rule against one-way intervention by moving for summary judgment (pursuant to a
sequence that it requested for both discovery and filing dispositive motions on the merits of
individual claims) prior to a decision on class certification, then in that event Plaintiff respectfully
requests that the Court defer ruling on this motion until (1) after the Court has issued a decision
on Plaintiff’s forthcoming motion for class certification, and (2) if a class is certified, after
Plaintiff has disseminated pre-trial notice to the certified class.
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT ON DEFENDANTS’ AFFIRMATIVE “EXPRESS WRITTEN CONSENT”
DEFENSE TO PLAINTIFF’S FIRST CLAIM FOR RELIEF - 22
CASE NO. 3:18-CV-02187-SI
     Case 3:18-cv-02187-SI   Document 50     Filed 08/02/19     Page 23 of 24




                                     Beth E. Terrell, Admitted Pro Hac Vice
                                     Email: bterrell@terrellmarshall.com
                                     Jennifer Rust Murray, OSB #100389
                                     Email: jmurray@terrellmarshall.com
                                     Adrienne D. McEntee, Admitted Pro Hac Vice
                                     Email: amcentee@terrellmarshall.com
                                     TERRELL MARSHALL LAW GROUP PLLC
                                     936 North 34th Street, Suite 300
                                     Seattle, Washington 98103-8869
                                     Telephone: (206) 816-6603
                                     Facsimile: (206) 319-5450

                                 Attorneys for Plaintiff and the Proposed Classes




MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT ON DEFENDANTS’ AFFIRMATIVE “EXPRESS WRITTEN CONSENT”
DEFENSE TO PLAINTIFF’S FIRST CLAIM FOR RELIEF - 23
CASE NO. 3:18-CV-02187-SI
      Case 3:18-cv-02187-SI        Document 50        Filed 08/02/19     Page 24 of 24




                                CERTIFICATE OF SERVICE

       I, Jennifer Rust Murray, hereby certify that on August 3, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will send notification to

all registered CM/ECF users:

              Kristen G. Hilton, OSB #151950
              Email: khilton@sussmanshank.com
              Kimberlee M. Petrie Volm, OSB #114906
              Email: kpetrievolm@sussmanshank.com
              SUSSMAN SHANK LLP
              1000 SW Broadway, Suite 1400
              Portland, Oregon 97205-3089
              Telephone: (503) 227-1111
              Facsimile: (503) 248-0130

              Thomas M. Schehr, Admitted Pro Hac Vice
              Email: tschehr@dykema.com
              Andrew J. Kolozsvary, Admitted Pro Hac Vice
              Email: akolozsvary@dykema.com
              Matthew M. Dybas
              Email: mdybas@dykema.com
              DYKEMA GOSSETT
              400 Renaissance Center
              Detroit, Michigan 48243
              Telephone: (313) 568-6800
              Facsimile: (855) 255-1528

              Attorneys for Defendants

       DATED this 3rd day of August, 2019.

                                         TERRELL MARSHALL LAW GROUP PLLC


                                         By: /s/ Jennifer Rust Murray, OSB #100389
                                             Jennifer Rust Murray, OSB #100389
                                             Email: jmurray@terrellmarshall.com
                                             936 North 34th Street, Suite 300
                                             Seattle, Washington 98103-8869
                                             Telephone: (206) 816-6603
                                             Facsimile: (206) 319-5450

                                          Attorneys for Plaintiff and the Proposed Classes
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT ON DEFENDANTS’ AFFIRMATIVE “EXPRESS WRITTEN CONSENT”
DEFENSE TO PLAINTIFF’S FIRST CLAIM FOR RELIEF - 24
CASE NO. 3:18-CV-02187-SI
